Filed:    August 10, 2005

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 04-4603
                            (CR-02-158-L)



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

           versus

RYAN PATRICK GRIMES,
                                             Defendant - Appellant.




                              O R D E R


     The court amends its opinion filed August 3, 2005, as

follows:

     On Page 2, line 1 is amended to read “Ryan Patrick Grimes

seeks to appeal the 130-month.”



                                     For the Court


                                     /s/ Patricia S. Connor
                                     ____________________________
                                                 Clerk
                               UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-4603



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


RYAN PATRICK GRIMES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-02-158-L)


Submitted:    June 22, 2005                  Decided:   August 3, 2005


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wein, Greenbelt, Maryland, for Appellant. Allen F. Loucks,
United States Attorney, Christopher J. Romano, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ryan   Patrick   Grimes   seeks   to   appeal   the    130-month

sentence he received after he pled guilty to one count of bank

robbery, 18 U.S.C. § 2113(a), (f) (2000).          Grimes argues that

resentencing is required under United States v. Booker, 125 S. Ct.

738 (2005), and also seeks to challenge the extent of the district

court’s downward departure for substantial assistance.             For the

reasons explained below, we dismiss the appeal.

          Under the terms of his plea agreement, Grimes waived the

right to appeal his sentence. Grimes’ plea agreement contained the

following waiver of his right to appeal his sentence:

          [Grimes] and the United States knowingly and
     expressly waive all rights conferred by 18 U.S.C. § 3742
     to appeal whatever sentence is imposed, including any
     issues that relate to the establishment of the guideline
     range, reserving only the right to appeal from an upward
     or downward departure from the guideline range that is
     established at sentencing.    Nothing in this agreement
     shall be construed to prevent either your client or the
     United States from invoking the provisions of Federal
     Rule of Criminal Procedure 35, and appealing from any
     decision thereunder, should a sentence be imposed that
     exceeds the statutory maximum allowed under the law or
     that is less than any applicable statutory minimum
     mandatory provision.

          This court reviews the validity of a waiver de novo.

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000), and will

uphold a waiver of appellate rights if the waiver is valid and the

issue being appealed is within the scope of the waiver.             United

States v. Attar, 38 F.3d 727, 731-33 (4th Cir. 1994).           A waiver is

valid if the defendant’s agreement to the waiver was knowing and

                                - 2 -
voluntary.        United States v. Marin, 961 F.2d 493, 496 (4th Cir.

1992); United States v. Wessells, 936 F.2d 165, 167 (4th Cir.

1991).    Generally,           if    the    district       court    fully      questions     a

defendant regarding the waiver of his right to appeal during the

Fed. R. Crim. P. 11 colloquy, the waiver is both valid and

enforceable.       Wessells, 936 F.2d at 167-68.

             Here,       the   record       reveals       that     the    district        court

conducted a thorough Rule 11 inquiry and specifically questioned

Grimes   about      whether         he    understood      that     he    was   waiving     his

appellate rights. Grimes answered that he did. The record reveals

that the court questioned Grimes about his understanding of the

waiver provision. At a later hearing to resolve an issue unrelated

to the waiver, Grimes was given an opportunity to withdraw his

guilty   plea      and    repudiate         the    plea    agreement.          Instead,     he

reaffirmed      his      desire      to    plead    guilty    pursuant         to   the   plea

agreement.

             We    conclude         that    Grimes’       waiver    was    knowingly       and

intelligently made. Moreover, we recently held that a valid waiver

of the right to appeal contained in a plea agreement that was

accepted before the Supreme Court’s decision in Booker was not

invalidated by the change in the law effected by Booker.                              United

States v. Blick, 408 F.3d 162, 170-73 (4th Cir. 2005).

             We therefore dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately


                                            - 3 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 4 -